
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 657
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2009
			Mr. Davis of Alabama
			 submitted the following resolution; which was referred to the
			 Committee on House
			 Administration, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that Members of Congress who participate in the Federal
		  Employees Health Benefits Program (FEHBP) should be automatically enrolled in
		  the public option and be subject to any personal income tax increases levied as
		  a result of healthcare legislation, regardless of their annual gross
		  income.
	
	
		Whereas the House of Representatives is considering as a
			 part of its healthcare legislation, the establishment of a new public health
			 insurance option to be offered as a plan choice within the Health Insurance
			 Exchange;
		Whereas the goal of the public health insurance option is
			 to compete with private plans in order to improve quality, expand choice, and
			 contain costs within the healthcare system in the United States;
		Whereas the public health insurance option and its
			 benefits are deemed sufficient to meet the healthcare needs of the people in
			 the United States and eventually serve as the minimum quality standard for all
			 health plans;
		Whereas in order to comply with PAYGO rules, the House is
			 considering accessing a surtax on modified adjusted gross income to offset new
			 costs associated with healthcare legislation;
		Whereas the House of Representatives is considering a
			 requirement on employers to provide health insurance coverage to their
			 employees; and
		Whereas Members of Congress should be held accountable for
			 their decision to create a public health insurance option and restructure the
			 healthcare system for the people of the United States: Now, therefore, be
			 it
		
	
		That it is the sense of the House of
			 Representatives that—
			(1)Members of
			 Congress who participate in the Federal Employees Health Benefits Program
			 (FEHBP) should be automatically enrolled in the public health insurance option;
			(2)Members of Congress whose individual or
			 joint modified adjusted gross incomes falls below the minimum amounts at which
			 a surtax is imposed, shall be subject to a one percent surtax; and
			(3)Members’ Campaign Committees should be
			 required to provide health insurance coverage to their employees.
			
